
	
		II
		110th CONGRESS
		2d Session
		S. 3349
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2008
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To increase energy assistance for low-income persons, to
		  extend energy tax incentives, and for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Assistance Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Energy assistance
					Sec. 101. Weatherization assistance.
					Sec. 102. Energy Assistance
				Fund.
					TITLE II—Tax provisions
					Sec. 200. Reference.
					Subtitle A—Clean stoves
					Sec. 201. Credit for replacement of wood-burning stoves meeting
				environmental standards.
					Subtitle B—Renewable energy incentives
					Sec. 211. Renewable energy credit.
					Sec. 212. Production credit for electricity produced from
				marine renewables.
					Sec. 213. Energy credit.
					Sec. 214. Credit for residential energy efficient
				property.
					Sec. 215. Special rule to implement FERC and State electric
				restructuring policy.
					Sec. 216. New clean renewable energy bonds.
					Subtitle C—Carbon mitigation provisions
					Sec. 221. Expansion and modification of advanced coal project
				investment credit.
					Sec. 222. Expansion and modification of coal gasification
				investment credit.
					Sec. 223. Temporary increase in coal excise tax.
					Sec. 224. Special rules for refund of the coal excise tax to
				certain coal producers and exporters.
					Sec. 225. Carbon audit of the tax code.
					Subtitle D—Transportation and domestic fuel security
				provisions
					Sec. 231. Inclusion of cellulosic biofuel in bonus depreciation
				for biomass ethanol plant property.
					Sec. 232. Credits for biodiesel and renewable
				diesel.
					Sec. 233. Clarification that credits for fuel are designed to
				provide an incentive for United States production.
					Sec. 234. Credit for new qualified plug-in electric drive motor
				vehicles.
					Sec. 235. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation.
					Sec. 236. Transportation fringe benefit to bicycle
				commuters.
					Sec. 237. Alternative fuel vehicle refueling property
				credit.
					Subtitle E—Energy conservation and efficiency
				provisions
					Sec. 241. Qualified energy conservation bonds.
					Sec. 242. Credit for nonbusiness energy property.
					Sec. 243. Energy efficient commercial buildings
				deduction.
					Sec. 244. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
					Sec. 245. Accelerated recovery period for depreciation of smart
				meters and smart grid systems.
					Sec. 246. Qualified green building and sustainable design
				projects.
				
			IEnergy
			 assistance
			101.Weatherization
			 assistanceSection 422 of the
			 Energy Conservation and Production Act (42 U.S.C. 6872) is amended to read as
			 follows:
				
					422.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out the weatherization program under
				this part—
						(1)$1,800,000,000
				for fiscal year 2009;
						(2)$2,100,000,000
				for fiscal year 2010; and
						(3)$2,400,000,000
				for fiscal year
				2011.
						.
			102.Energy Assistance Fund
				(a)DefinitionsIn
			 this section:
					(1)FundThe
			 term Fund means the Energy Assistance Fund established under
			 subsection (b).
					(2)Secretary
			 concernedThe term Secretary concerned means, with
			 respect to programs carried out by each Secretary—
						(A)the Secretary of
			 Agriculture;
						(B)the Secretary of
			 Energy;
						(C)the Secretary of
			 Housing and Urban Development;
						(D)the Secretary of
			 Transportation; and
						(E)the Administrator
			 of the Small Business Administration.
						(b)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Energy Assistance Fund, consisting of such amounts
			 as are appropriated to the Fund under subsection (h)(1).
				(c)Expenditures
			 from Fund
					(1)In
			 generalSubject to paragraph (2), on request by the Secretary
			 concerned, the Secretary of the Treasury shall transfer from the Fund to the
			 Secretary concerned such amounts as the Secretary concerned determines are
			 necessary to provide to carry out 1 or more qualified purposes described in
			 subsections (d), (e) and (f).
					(2)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
					(d)Low-interest
			 loans for purchase and installation of qualifying energy efficient
			 property
					(1)In generalTo the extent that
			 the Secretary concerned has authority under other law to make loans or grants
			 to persons to purchase and install qualifying property, the Secretary concerned
			 may make available to eligible United States persons loans under this
			 subsection for the purchase and installation of qualifying property.
					(2)Qualifying
			 propertyFor the purpose of paragraph (1), qualifying property
			 means—
						(A)any component
			 which constitutes a qualified energy efficiency improvement (as defined in
			 section 25C(c) of the Internal Revenue Code of 1986);
						(B)property to heat
			 water for use in a dwelling unit located in the United States and used a
			 residence by the person if at least half of the energy used by such property
			 for such purpose is derived from the sun;
						(C)property which
			 uses solar energy to generate electricity for use in a dwelling unit located in
			 the United States and used by the person (in the case of an individual) as a
			 residence;
						(D)qualified fuel
			 cell property (as defined in section 48(c)(1) of that Code) installed on or in
			 connection with a dwelling unit located in the United States and used as a
			 principal residence (within the meaning of section 121 of that Code) by the
			 person (in the case of an individual); or
						(E)a compliant stove
			 (as defined in section 25E(c)(2) of that Code) which—
							(i)is installed in a
			 dwelling unit located in the United States; and
							(ii)replaces a
			 noncompliant stove (as defined in section 25E(c)(3) of that Code) used in such
			 dwelling unit.
							(3)EligibilityTo
			 be eligible to receive a loan under this subsection, a person that is an
			 individual shall have a household income of not to exceed 115 percent of the
			 area median household income, as determined by the Secretary concerned.
					(4)Use of
			 loanThe recipient of a loan under this subsection may use the
			 loan only to fund improvements to property owned by, and for the benefit of,
			 the recipient.
					(5)AmountThe
			 amount of a loan made to a person under this subsection shall equal the lesser
			 of—
						(A)90 percent of the
			 difference between—
							(i)the cost incurred
			 by the person for the purchase and installation of the qualifying property, as
			 approved by the Secretary; and
							(ii)the amount of
			 any credit allowable to the person with respect to such property under section
			 25C, 25D, or 25E, of the Internal Revenue Code of 1986; or
							(B)$30,000.
						(6)Term of
			 loansA loan under this subsection shall have a term of not to
			 exceed 15 years.
					(e)Low-interest loans for purchase and
			 installation of idling reduction and advanced insulation for heavy
			 trucks
					(1)In generalTo the extent that
			 the Secretary concerned has authority under other law to make loans or grants
			 to persons to purchase and install idling reduction devices described in
			 section 4053(9) of the Internal Revenue Code of 1986 or advanced insulation
			 described in section 4053(10) of such Code, the Secretary concerned may make
			 available loans under this subsection to United States persons for the purchase
			 and installation of such idling reduction devices and advanced
			 insulation.
					(2)Use of
			 loanThe recipient of a loan under this subsection may use the
			 loan only to fund improvements to property owned by, and for the benefit of,
			 the recipient.
					(3)Amount
						(A)In
			 generalThe amount of a loan made to a person under this
			 subsection shall equal 90 percent of the difference between—
							(i)the cost incurred
			 by the person for the purchase and installation of the idling reduction devices
			 and advanced insulation described in subsection (a), as approved by the
			 Secretary concerned; and
							(ii)12 percent of
			 the amount for which the idling reduction devices or advanced insulation was
			 sold.
							(B)Special
			 rulesIn the case of any property described in paragraphs (2),
			 (3), or (4) of section 4051(a) of the Internal Revenue Code of 1986, the amount
			 determined under subparagraph (A) shall be zero.
						(C)Determination
			 of priceRules similar to the rules of section 4052(b) of the
			 Internal Revenue Code of 1986 shall apply for purposes of subparagraph
			 (B).
						(4)Loan
			 termsThe Secretary concerned shall establish terms for loans
			 made under this subsection, as determined by the Secretary concerned.
					(f)Low-interest loans for purchase and
			 installation of alternative refueling stations
					(1)In generalTo the extent that
			 the Secretary concerned has authority under other law to make loans or grants
			 to persons for the purchase and installation of any qualified alternative fuel
			 vehicle refueling property (as defined in section 30C(c) of the Internal
			 Revenue Code of 1986), the Secretary concerned may make available loans under
			 this subsection to United States persons for the purchase and installation of
			 any such qualified alternative fuel vehicle refueling property placed in
			 service by the person during a taxable year.
					(2)Use of
			 loanThe recipient of a loan under this subsection may use the
			 loan only to fund improvements to property owned by, and for the benefit of,
			 the recipient.
					(3)AmountThe
			 amount of a loan made to a person under this subsection shall equal 90 percent
			 of the difference between—
						(A)the cost incurred
			 by the person for the purchase and installation of the qualified alternative
			 fuel vehicle refueling property described in paragraph (1), as approved by the
			 Secretary concerned; and
						(B)the amount of any
			 credit allowable to the person under section 30C of the Internal Revenue Code
			 of 1986.
						(4)Loan
			 termsThe Secretary concerned shall establish terms for loans
			 made under this subsection, as determined by the Secretary concerned.
					(g)Transfers of
			 amounts
					(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
					(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
					(h)Funding
					(1)Mandatory
			 funding
						(A)In
			 generalNotwithstanding any other provision of law, on October 1,
			 2008, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Fund for the cost of loans to
			 carry out the purposes of the Fund $1,000,000,000, to remain available until
			 expended.
						(B)Receipt and
			 acceptanceThe Fund shall be entitled to receive, shall accept,
			 and shall use to carry out the purposes of the Fund the funds transferred under
			 subparagraph (A), without further appropriation.
			 
						(2)Authorization
			 of appropriations
						(A)In
			 generalIn addition to the amount made available under paragraph
			 (1), there are authorized to be appropriated to the Fund such sums as are
			 necessary to carry out the purposes of the Fund.
						(B)Additional
			 fundingTo the extent that a Secretary described in subsection
			 (a) has authority under other law to make loans or grants described in
			 subsection (d)(1), (e)(1), or (f)(1), in addition to any other funds made
			 available to carry out that authority under any other provision of law, there
			 are authorized to be appropriated to the Secretary such sums as are necessary
			 for the Secretary to provide additional loans or grants under that
			 authority.
						IITax
			 provisions
			200.ReferenceExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			AClean
			 stoves
				201.Credit for
			 replacement of wood-burning stoves meeting environmental standards
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1
			 (relating to nonrefundable personal credits) is amended by inserting after
			 section 25D the following new section:
						
							25E.Replacement of
				wood-burning stoves
								(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified stove replacement expenditures paid or incurred by the
				taxpayer for the taxable year.
								(b)LimitationThe
				amount of the credit under subsection (a) with respect to the replacement of
				each non-compliant wood stove shall not exceed $500.
								(c)Qualified stove
				replacement expendituresFor purposes of this section—
									(1)In
				generalThe term qualified stove replacement
				expenditures means expenditures made by the taxpayer for the purchase
				and installation of a compliant stove which—
										(A)is installed in a
				dwelling unit located in the United States, and
										(B)replaces a
				noncompliant wood stove used in such dwelling unit.
										Such term
				includes expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of the compliant stove.(2)Compliant
				stoveThe term compliant stove means—
										(A)a wood-burning
				stove which meets the requirements set forth in the Standards of
				Performance for New Residential Wood Heaters issued by the
				Environmental Protection Agency, and
										(B)a pellet or
				corn-burning stove.
										(3)Noncompliant
				wood stoveThe term noncompliant wood stove means
				any wood-burning stove that is not a compliant stove.
									(d)Joint
				occupancy, cooperative housing corporations, and when expenditure
				madeRules similar to the rules of paragraphs (4), (5), and (8)
				of section 25D(e) shall apply for purposes of this section.
								(e)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
								(f)TerminationThis
				section shall not apply to expenditures made after December 31,
				2010.
								.
					(b)Conforming
			 amendments
						(1)Subsection (a) of
			 section 1016 is amended—
							(A)by striking
			 and at the end of paragraph (36),
							(B)by striking the
			 period at the end of paragraph (37) and inserting , and,
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(38)to the extent
				provided in section 25E(e), in the case of amounts with respect to which a
				credit has been allowed under section
				25E.
									.
							(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 25D the following new item:
							
								Sec. 25E. Replacement of
				wood-burning stoves..
							
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures for stoves purchased after the date of the enactment of this
			 Act.
					BRenewable energy
			 incentives
				211.Renewable
			 energy credit
					(a)Extension of
			 credit
						(1)1-year extension
			 for wind facilitiesParagraph (1) of section 45(d) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2010.
						(2)3-year extension
			 for certain other facilitiesEach of the following provisions of
			 section 45(d) is amended by striking January 1, 2009 and
			 inserting January 1, 2012:
							(A)Clauses (i) and
			 (ii) of paragraph (2)(A).
							(B)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
							(C)Paragraph
			 (4).
							(D)Paragraph
			 (5).
							(E)Paragraph
			 (6).
							(F)Paragraph
			 (7).
							(G)Subparagraphs (A)
			 and (B) of paragraph (9).
							(b)Modification of
			 Credit Phaseout
						(1)Repeal of
			 phaseoutSubsection (b) of section 45 is amended—
							(A)by striking
			 paragraph (1), and
							(B)by striking
			 the 8 cent amount in paragraph (1), in paragraph (2)
			 thereof.
							(2)Limitation based
			 on investment in facilitySubsection (b) of section 45 is amended
			 by inserting before paragraph (2) the following new paragraph:
							
								(1)Limitation based
				on investment in facility
									(A)In
				generalIn the case of any qualified facility originally placed
				in service after December 31, 2009, the amount of the credit determined under
				subsection (a) for any taxable year with respect to electricity produced at
				such facility shall not exceed the product of—
										(i)the applicable
				percentage with respect to such facility, multiplied by
										(ii)the eligible basis
				of such facility.
										(B)Carryforward of
				unused limitation and excess credit
										(i)Unused
				limitationIf the limitation imposed under subparagraph (A) with
				respect to any facility for any taxable year exceeds the prelimitation credit
				for such facility for such taxable year, the limitation imposed under
				subparagraph (A) with respect to such facility for the succeeding taxable year
				shall be increased by the amount of such excess.
										(ii)Excess
				creditIf the prelimitation credit with respect to any facility
				for any taxable year exceeds the limitation imposed under subparagraph (A) with
				respect to such facility for such taxable year, the credit determined under
				subsection (a) with respect to such facility for the succeeding taxable year
				(determined before the application of subparagraph (A) for such succeeding
				taxable year) shall be increased by the amount of such excess. With respect to
				any facility, no amount may be carried forward under this clause to any taxable
				year beginning after the 10-year period described in subsection (a)(2)(A)(ii)
				with respect to such facility.
										(iii)Prelimitation
				creditThe term prelimitation credit with respect
				to any facility for a taxable year means the credit determined under subsection
				(a) with respect to such facility for such taxable year, determined without
				regard to subparagraph (A) and after taking into account any increase for such
				taxable year under clause (ii).
										(C)Applicable
				percentageFor purposes of this paragraph—
										(i)In
				generalThe term applicable percentage means, with
				respect to any facility, the appropriate percentage prescribed by the Secretary
				for the month in which such facility is originally placed in service.
										(ii)Method of
				prescribing applicable percentagesThe applicable percentages
				prescribed by the Secretary for any month under clause (i) shall be percentages
				which yield over a 10-year period amounts of limitation under subparagraph (A)
				which have a present value equal to 35 percent of the eligible basis of the
				facility.
										(iii)Method of
				discountingThe present value under clause (ii) shall be
				determined—
											(I)as of the last day
				of the 1st year of the 10-year period referred to in clause (ii),
											(II)by using a
				discount rate equal to the greater of 110 percent of the Federal long-term rate
				as in effect under section 1274(d) for the month preceding the month for which
				the applicable percentage is being prescribed, or 4.5 percent, and
											(III)by taking into
				account the limitation under subparagraph (A) for any year on the last day of
				such year.
											(D)Eligible
				basisFor purposes of this paragraph—
										(i)In
				generalThe term eligible basis means, with
				respect to any facility, the sum of—
											(I)the basis of such
				facility determined as of the time that such facility is originally placed in
				service, and
											(II)the portion of
				the basis of any shared qualified property which is properly allocable to such
				facility under clause (ii).
											(ii)Rules for
				allocationFor purposes of subclause (II) of clause (i), the
				basis of shared qualified property shall be allocated among all qualified
				facilities which are projected to be placed in service and which require
				utilization of such property in proportion to projected generation from such
				facilities.
										(iii)Shared
				qualified propertyFor purposes of this paragraph, the term
				shared qualified property means, with respect to any facility,
				any property described in section 168(e)(3)(B)(vi)—
											(I)which a qualified
				facility will require for utilization of such facility, and
											(II)which is not a
				qualified facility.
											(iv)Special rule
				relating to geothermal facilitiesIn the case of any qualified
				facility using geothermal energy to produce electricity, the basis of such
				facility for purposes of this paragraph shall be determined as though
				intangible drilling and development costs described in section 263(c) were
				capitalized rather than expensed.
										(E)Special rule for
				first and last year of credit periodIn the case of any taxable
				year any portion of which is not within the 10-year period described in
				subsection (a)(2)(A)(ii) with respect to any facility, the amount of the
				limitation under subparagraph (A) with respect to such facility shall be
				reduced by an amount which bears the same ratio to the amount of such
				limitation (determined without regard to this subparagraph) as such portion of
				the taxable year which is not within such period bears to the entire taxable
				year.
									(F)Election to
				treat all facilities placed in service in a year as 1 facilityAt
				the election of the taxpayer, all qualified facilities which are part of the
				same project and which are placed in service during the same calendar year
				shall be treated for purposes of this section as 1 facility which is placed in
				service at the mid-point of such year or the first day of the following
				calendar
				year.
									.
						(c)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
						(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
						(2)by striking
			 combustion.
						(d)Expansion of
			 biomass facilities
						(1)Open-loop
			 biomass facilitiesParagraph (3) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A), but
				only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
								.
						(2)Closed-loop
			 biomass facilitiesParagraph (2) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A)(i),
				but only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
								.
						(e)Sales of net
			 electricity to regulated public utilities treated as sales to unrelated
			 personsParagraph (4) of section 45(e) is amended by adding at
			 the end the following new sentence: The net amount of electricity sold
			 by any taxpayer to a regulated public utility (as defined in section
			 7701(a)(33)) shall be treated as sold to an unrelated person..
					(f)Modification of
			 rules for hydropower productionSubparagraph (C) of section
			 45(c)(8) is amended to read as follows:
						
							(C)Nonhydroelectric
				damFor purposes of
				subparagraph (A), a facility is described in this subparagraph if—
								(i)the hydroelectric
				project installed on the nonhydroelectric dam is licensed by the Federal Energy
				Regulatory Commission and meets all other applicable environmental, licensing,
				and regulatory requirements,
								(ii)the
				nonhydroelectric dam was placed in service before the date of the enactment of
				this paragraph and operated for flood control, navigation, or water supply
				purposes and did not produce hydroelectric power on the date of the enactment
				of this paragraph, and
								(iii)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving environmental quality of the affected waterway.
								The
				Secretary, in consultation with the Federal Energy Regulatory Commission, shall
				certify if a hydroelectric project licensed at a nonhydroelectric dam meets the
				criteria in clause (iii). Nothing in this section shall affect the standards
				under which the Federal Energy Regulatory Commission issues licenses for and
				regulates hydropower projects under part I of the Federal Power
				Act..
					(g)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to property originally placed in
			 service after December 31, 2008.
						(2)Repeal of credit
			 phaseoutThe amendments made by subsection (b)(1) shall apply to
			 taxable years ending after December 31, 2008.
						(3)Limitation based
			 on investment in facilityThe amendment made by subsection (b)(2)
			 shall apply to property originally placed in service after December 31,
			 2009.
						(4)Trash facility
			 clarification; sales to related regulated public utilitiesThe
			 amendments made by subsections (c) and (e) shall apply to electricity produced
			 and sold after the date of the enactment of this Act.
						(5)Expansion of
			 biomass facilitiesThe amendments made by subsection (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
						212.Production credit
			 for electricity produced from marine renewables
					(a)In
			 generalParagraph (1) of section 45(c) is amended by striking
			 and at the end of subparagraph (G), by striking the period at
			 the end of subparagraph (H) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(I)marine and hydrokinetic renewable
				energy.
							.
					(b)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
						
							(10)Marine and
				hydrokinetic renewable energy
								(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
									(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
									(ii)free flowing
				water in rivers, lakes, and streams,
									(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
									(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
									(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
								.
					(c)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
						
							(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
								(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
								(B)which is originally
				placed in service on or after the date of the enactment of this paragraph and
				before January 1,
				2012.
								.
					(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
					(e)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by section 211, is amended by striking January 1, 2012
			 and inserting the date of the enactment of paragraph
			 (11).
					(f)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
					213.Energy
			 credit
					(a)Extension of
			 credit
						(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking January 1, 2009 and inserting
			 January 1, 2015.
						(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2014.
						(3)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2014.
						(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) is amended by striking and at the end of clause
			 (iii), by redesignating clause (iv) as clause (v), and by inserting after
			 clause (iii) the following new clause:
						
							(iv)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section 48,
				and
							.
					(c)Energy credit
			 for combined heat and power system property
						(1)In
			 generalSection 48(a)(3)(A) (defining energy property) is amended
			 by striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
							
								(v)combined heat and
				power system
				property,
								.
						(2)Combined Heat
			 and Power System PropertySection 48 is amended by adding at the
			 end the following new subsection:
							
								(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
									(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
										(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
										(B)which
				produces—
											(i)at
				least 20 percent of its total useful energy in the form of thermal energy which
				is not used to produce electrical or mechanical power (or combination thereof),
				and
											(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
											(C)the energy
				efficiency percentage of which exceeds 60 percent, and
										(D)which is placed in
				service before January 1, 2015.
										(2)Limitation
										(A)In
				generalIn the case of combined heat and power system property
				with an electrical capacity in excess of the applicable capacity placed in
				service during the taxable year, the credit under subsection (a)(1) (determined
				without regard to this paragraph) for such year shall be equal to the amount
				which bears the same ratio to such credit as the applicable capacity bears to
				the capacity of such property.
										(B)Applicable
				capacityFor purposes of subparagraph (A), the term
				applicable capacity means 15 megawatts or a mechanical energy
				capacity of more than 20,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
										(C)Maximum
				capacityThe term combined heat and power system
				property shall not include any property comprising a system if such
				system has a capacity in excess of 50 megawatts or a mechanical energy capacity
				in excess of 67,000 horsepower or an equivalent combination of electrical and
				mechanical energy capacities.
										(3)Special
				rules
										(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
											(i)the
				numerator of which is the total useful electrical, thermal, and mechanical
				power produced by the system at normal operating rates, and expected to be
				consumed in its normal application, and
											(ii)the denominator
				of which is the lower heating value of the fuel sources for the system.
											(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(B) shall be determined on a Btu basis.
										(C)Input and output
				property not includedThe term combined heat and power
				system property does not include property used to transport the energy
				source to the facility or to distribute energy produced by the facility.
										(4)Systems using
				biomassIf a system is designed to use biomass (within the
				meaning of paragraphs (2) and (3) of section 45(c) without regard to the last
				sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
										(A)paragraph (1)(C)
				shall not apply, but
										(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this paragraph) as the energy efficiency
				percentage of such system bears to 60
				percent.
										.
						(d)Increase of
			 credit limitation for fuel cell propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
					(e)Public utility
			 property taken into account
						(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
						(2)Conforming
			 amendments
							(A)Paragraph (1) of
			 section 48(c) is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
							(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
							(f)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
						(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
						(3)Combined heat
			 and power and fuel cell propertyThe amendments made by
			 subsections (c) and (d) shall apply to periods after the date of the enactment
			 of this Act, in taxable years ending after such date, under rules similar to
			 the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation Act
			 of 1990).
						(4) Public utility
			 propertyThe amendments made
			 by subsection (e) shall apply to periods after February 13, 2008, in taxable
			 years ending after such date, under rules similar to the rules of section 48(m)
			 of the Internal Revenue Code of 1986 (as in effect on the day before the date
			 of the enactment of the Revenue Reconciliation Act of 1990).
						214.Credit for
			 residential energy efficient property
					(a)ExtensionSection
			 25D(g) is amended by striking December 31, 2008 and inserting
			 December 31, 2014.
					(b)Maximum credit
			 for solar electric property
						(1)In
			 generalSection 25D(b)(1)(A) is amended by striking
			 $2,000 and inserting $4,000.
						(2)Conforming
			 amendmentSection 25D(e)(4)(A)(i) is amended by striking
			 $6,667 and inserting $13,333.
						(c)Credit for
			 residential wind property
						(1)In
			 generalSection 25D(a) is amended by striking and
			 at the end of paragraph (2), by striking the period at the end of paragraph (3)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
							
								(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
								.
						(2)LimitationSection
			 25D(b)(1) is amended by striking and at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (C) and inserting
			 , and, and by adding at the end the following new
			 subparagraph:
							
								(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
								.
						(3)Qualified small
			 wind energy property expenditures
							(A)In
			 generalSection 25D(d) is amended by adding at the end the
			 following new paragraph:
								
									(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for property which
				uses a wind turbine to generate electricity for use in connection with a
				dwelling unit located in the United States and used as a residence by the
				taxpayer.
									.
							(B)No double
			 benefitSection 45(d)(1) is amended by adding at the end the
			 following new sentence: Such term shall not include any facility with
			 respect to which any qualified small wind energy property expenditure (as
			 defined in subsection (d)(4) of section 25D) is taken into account in
			 determining the credit under such section..
							(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A) is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
							
								(iv)$1,667 in the case
				of each half kilowatt of capacity (not to exceed $13,333) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
								.
						(d)Credit for
			 geothermal heat pump systems
						(1)In
			 generalSection 25D(a), as amended by subsection (c), is amended
			 by striking and at the end of paragraph (3), by striking the
			 period at the end of paragraph (4) and inserting , and, and by
			 adding at the end the following new paragraph:
							
								(5)30 percent of the
				qualified geothermal heat pump property expenditures made by the taxpayer
				during such
				year.
								.
						(2)LimitationSection
			 25D(b)(1), as amended by subsection (c), is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(E)$2,000 with
				respect to any qualified geothermal heat pump property
				expenditures.
								.
						(3)Qualified
			 geothermal heat pump property expenditureSection 25D(d), as
			 amended by subsection (c), is amended by adding at the end the following new
			 paragraph:
							
								(5)Qualified
				geothermal heat pump property expenditure
									(A)In
				generalThe term qualified geothermal heat pump property
				expenditure means an expenditure for qualified geothermal heat pump
				property installed on or in connection with a dwelling unit located in the
				United States and used as a residence by the taxpayer.
									(B)Qualified
				geothermal heat pump propertyThe term qualified
				geothermal heat pump property means any equipment which—
										(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
										(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
										.
						(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A), as
			 amended by subsection (c), is amended by striking and at the end
			 of clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
							
								(v)$6,667 in the case
				of any qualified geothermal heat pump property
				expenditures.
								.
						(e)Credit allowed
			 against alternative minimum tax
						(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
							
								(c)Limitation based
				on amount of tax; carryforward of unused credit
									(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
										(2)Carryforward of
				unused credit
										(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
										(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
										.
						(2)Conforming
			 amendments
							(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
							(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
							(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
							(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
							(f)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
						(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (e)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
						215.Special rule to
			 implement FERC and State electric restructuring policy
					(a)Extension for
			 qualified electric utilities
						(1)In
			 generalParagraph (3) of section 451(i) is amended by inserting
			 (before January 1, 2010, in the case of a qualified electric
			 utility) after January 1, 2008.
						(2)Qualified
			 electric utilitySubsection (i) of section 451 is amended by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
							
								(6)Qualified
				electric utilityFor purposes of this subsection, the term
				qualified electric utility means a person that, as of the date
				of the qualifying electric transmission transaction, is vertically integrated,
				in that it is both—
									(A)a transmitting
				utility (as defined in section 3(23) of the Federal Power Act (16 U.S.C.
				796(23))) with respect to the transmission facilities to which the election
				under this subsection applies, and
									(B)an electric
				utility (as defined in section 3(22) of the Federal Power Act (16 U.S.C.
				796(22))).
									.
						(b)Extension of
			 period for transfer of operational control authorized by
			 FERCClause (ii) of section 451(i)(4)(B) is amended by striking
			 December 31, 2007 and inserting the date which is 4 years
			 after the close of the taxable year in which the transaction
			 occurs.
					(c)Property located
			 outside the united states not treated as exempt utility
			 propertyParagraph (5) of section 451(i) is amended by adding at
			 the end the following new subparagraph:
						
							(C)Exception for
				property located outside the united statesThe term exempt
				utility property shall not include any property which is located
				outside the United
				States.
							.
					(d)Effective
			 Dates
						(1)ExtensionThe
			 amendments made by subsection (a) shall apply to transactions after December
			 31, 2007.
						(2)Transfers of
			 operational controlThe amendment made by subsection (b) shall
			 take effect as if included in section 909 of the American Jobs Creation Act of
			 2004.
						(3)Exception for
			 property located outside the united statesThe amendment made by
			 subsection (c) shall apply to transactions after the date of the enactment of
			 this Act.
						216.New clean renewable
			 energy bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
						
							54C.New clean renewable
				energy bonds
								(a)New clean
				renewable energy bondFor purposes of this subpart, the term
				new clean renewable energy bond means any bond issued as part of
				an issue if—
									(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by governmental bodies, public power providers, or
				cooperative electric companies for one or more qualified renewable energy
				facilities,
									(2)the bond is issued
				by a qualified issuer, and
									(3)the issuer
				designates such bond for purposes of this section.
									(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any new clean renewable energy bond shall be 70 percent of the
				amount so determined without regard to this subsection.
								(c)Limitation on
				amount of bonds designated
									(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
									(2)National
				limitation on amount of bonds designatedThere is a national new
				clean renewable energy bond limitation of $2,000,000,000 which shall be
				allocated by the Secretary as provided in paragraph (3), except that—
										(A)not more than
				331/3 percent thereof may be allocated to qualified
				projects of public power providers,
										(B)not more than
				331/3 percent thereof may be allocated to qualified
				projects of governmental bodies, and
										(C)not more than
				331/3 percent thereof may be allocated to qualified
				projects of cooperative electric companies.
										(3)Method of
				allocation
										(A)Allocation among
				public power providersAfter the Secretary determines the
				qualified projects of public power providers which are appropriate for
				receiving an allocation of the national new clean renewable energy bond
				limitation, the Secretary shall, to the maximum extent practicable, make
				allocations among such projects in such manner that the amount allocated to
				each such project bears the same ratio to the cost of such project as the
				limitation under paragraph (2)(A) bears to the cost of all such
				projects.
										(B)Allocation among
				governmental bodies and cooperative electric companiesThe
				Secretary shall make allocations of the amount of the national new clean
				renewable energy bond limitation described in paragraphs (2)(B) and (2)(C)
				among qualified projects of governmental bodies and cooperative electric
				companies, respectively, in such manner as the Secretary determines
				appropriate.
										(d)DefinitionsFor
				purposes of this section—
									(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility (as determined under section
				45(d) without regard to paragraphs (8) and (10) thereof and to any placed in
				service date) owned by a public power provider, a governmental body, or a
				cooperative electric company.
									(2)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this paragraph).
									(3)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
									(4)Cooperative
				electric companyThe term
				cooperative electric company means a mutual or cooperative
				electric company described in section 501(c)(12) or section
				1381(a)(2)(C).
									(5)Clean renewable
				energy bond lenderThe term
				clean renewable energy bond lender means a lender which is a
				cooperative which is owned by, or has outstanding loans to, 100 or more
				cooperative electric companies and is in existence on February 1, 2002, and
				shall include any affiliated entity which is controlled by such lender.
									(6)Qualified
				issuerThe term
				qualified issuer means a public power provider, a cooperative
				electric company, a governmental body, a clean renewable energy bond lender, or
				a not-for-profit electric utility which has received a loan or loan guarantee
				under the Rural Electrification
				Act.
									.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d) is amended to read as follows:
							
								(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
									(A)a qualified
				forestry conservation bond, or
									(B)a new clean
				renewable energy bond,
									which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
						(2)Subparagraph (C)
			 of section 54A(d)(2) is amended to read as follows:
							
								(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
									(i)in the case of a
				qualified forestry conservation bond, a purpose specified in section 54B(e),
				and
									(ii)in the case of a
				new clean renewable energy bond, a purpose specified in section
				54C(a)(1).
									.
						(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
							
								
									Sec. 54C. Qualified clean renewable energy
				bonds.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					CCarbon mitigation
			 provisions
				221.Expansion and
			 modification of advanced coal project investment credit
					(a)Modification of
			 credit amountSection 48A(a) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:
						
							(3)30 percent of the
				qualified investment for such taxable year in the case of projects described in
				clause (iii) of subsection
				(d)(3)(B).
							.
					(b)Expansion of
			 aggregate creditsSection 48A(d)(3)(A) is amended by striking
			 $1,300,000,000 and inserting
			 $2,550,000,000.
					(c)Authorization of
			 Additional Projects
						(1)In
			 generalSubparagraph (B) of section 48A(d)(3) is amended to read
			 as follows:
							
								(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
									(i)$800,000,000 for
				integrated gasification combined cycle projects the application for which is
				submitted during the period described in paragraph (2)(A)(i),
									(ii)$500,000,000 for
				projects which use other advanced coal-based generation technologies the
				application for which is submitted during the period described in paragraph
				(2)(A)(i), and
									(iii)$1,250,000,000
				for advanced coal-based generation technology projects the application for
				which is submitted during the period described in paragraph
				(2)(A)(ii).
									.
						(2)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) is amended to read as follows:
							
								(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
									(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(B)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
									(ii)for an allocation
				from the dollar amount specified in paragraph (3)(B)(iii) during the 3-year
				period beginning at the earlier of the termination of the period described in
				clause (i) or the date prescribed by the
				Secretary.
									.
						(3)Capture and
			 sequestration of carbon dioxide emissions requirement
							(A)In
			 generalSection 48A(e)(1) is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting ; and, and by adding
			 at the end the following new subparagraph:
								
									(G)in the case of any
				project the application for which is submitted during the period described in
				subsection (d)(2)(A)(ii), the project includes equipment which separates and
				sequesters at least 65 percent (70 percent in the case of an application for
				reallocated credits under subsection (d)(4)) of such project's total carbon
				dioxide
				emissions.
									.
							(B)Highest priority
			 for projects which sequester carbon dioxide emissionsSection
			 48A(e)(3) is amended by striking and at the end of subparagraph
			 (A)(iii), by striking the period at the end of subparagraph (B)(iii) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
								
									(C)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide
				emissions.
									.
							(C)Recapture of
			 credit for failure to sequesterSection 48A is amended by adding
			 at the end the following new subsection:
								
									(i)Recapture of
				credit for failure To sequesterThe Secretary shall provide for
				recapturing the benefit of any credit allowable under subsection (a) with
				respect to any project which fails to attain or maintain the separation and
				sequestration requirements of subsection
				(e)(1)(G).
									.
							(4)Additional
			 priority for research partnershipsSection 48A(e)(3)(B), as
			 amended by paragraph (3)(B), is amended—
							(A)by striking
			 and at the end of clause (ii),
							(B)by redesignating
			 clause (iii) as clause (iv), and
							(C)by inserting after
			 clause (ii) the following new clause:
								
									(iii)applicant
				participants who have a research partnership with an eligible educational
				institution (as defined in section 529(e)(5)),
				and
									.
							(5)Clerical
			 amendmentSection 48A(e)(3) is amended by striking
			 integrated gasification
			 combined cycle in the heading and inserting
			 certain.
						(d)Disclosure of
			 allocationsSection 48A(d) is amended by adding at the end the
			 following new paragraph:
						
							(5)Disclosure of
				allocationsThe Secretary
				shall, upon making a certification under this subsection or section 48B(d),
				publicly disclose the identity of the applicant and the amount of the credit
				certified with respect to such
				applicant.
							.
					(e)Effective
			 dates
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to credits the application for
			 which is submitted during the period described in section 48A(d)(2)(A)(ii) of
			 the Internal Revenue Code of 1986 and which are allocated or reallocated after
			 the date of the enactment of this Act.
						(2)Disclosure of
			 allocationsThe amendment made by subsection (d) shall apply to
			 certifications made after the date of the enactment of this Act.
						(3)Clerical
			 amendmentThe amendment made by subsection (c)(5) shall take
			 effect as if included in the amendment made by section 1307(b) of the Energy
			 Tax Incentives Act of 2005.
						222.Expansion and
			 modification of coal gasification investment credit
					(a)Modification of
			 credit amountSection 48B(a)
			 is amended by inserting (30 percent in the case of credits allocated
			 under subsection (d)(1)(B)) after 20 percent.
					(b)Expansion of
			 aggregate creditsSection 48B(d)(1) is amended by striking
			 shall not exceed $350,000,000 and all that follows and
			 inserting
						
							shall not
			 exceed—(A)$350,000,000, plus
							(B)$250,000,000 for
				qualifying gasification projects that include equipment which separates and
				sequesters at least 75 percent of such project’s total carbon dioxide
				emissions.
							.
					(c)Recapture of
			 credit for failure To sequesterSection 48B is amended by adding
			 at the end the following new subsection:
						
							(f)Recapture of
				credit for failure To sequesterThe Secretary shall provide for recapturing
				the benefit of any credit allowable under subsection (a) with respect to any
				project which fails to attain or maintain the separation and sequestration
				requirements for such project under subsection
				(d)(1).
							.
					(d)Selection
			 prioritiesSection 48B(d) is amended by adding at the end the
			 following new paragraph:
						
							(4)Selection
				prioritiesIn determining
				which qualifying gasification projects to certify under this section, the
				Secretary shall—
								(A)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide emissions, and
								(B)give high priority
				to applicant participants who have a research partnership with an eligible
				educational institution (as defined in section
				529(e)(5)).
								.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to credits described in section 48B(d)(1)(B) of the
			 Internal Revenue Code of 1986 which are allocated or reallocated after the date
			 of the enactment of this Act.
					223.Temporary increase
			 in coal excise taxParagraph
			 (2) of section 4121(e) is amended—
					(1)by striking
			 January 1, 2014 in subparagraph (A) and inserting
			 December 31, 2018, and
					(2)by striking
			 January 1 after 1981 in subparagraph (B) and inserting
			 December 31 after 2007.
					224.Special rules
			 for refund of the coal excise tax to certain coal producers and
			 exporters
					(a)Refund
						(1)Coal
			 producers
							(A)In
			 generalNotwithstanding subsections (a)(1) and (c) of section
			 6416 and section 6511 of the Internal Revenue Code of 1986, if—
								(i)a
			 coal producer establishes that such coal producer, or a party related to such
			 coal producer, exported coal produced by such coal producer to a foreign
			 country or shipped coal produced by such coal producer to a possession of the
			 United States, or caused such coal to be exported or shipped, the export or
			 shipment of which was other than through an exporter who meets the requirements
			 of paragraph (2),
								(ii)such
			 coal producer filed an excise tax return on or after October 1, 1990, and on or
			 before the date of the enactment of this Act, and
								(iii)such coal
			 producer files a claim for refund with the Secretary not later than the close
			 of the 30-day period beginning on the date of the enactment of this Act,
								then the
			 Secretary shall pay to such coal producer an amount equal to the tax paid under
			 section 4121 of such Code on such coal exported or shipped by the coal producer
			 or a party related to such coal producer, or caused by the coal producer or a
			 party related to such coal producer to be exported or shipped.(B)Special rules
			 for certain taxpayersFor purposes of this section—
								(i)In
			 generalIf a coal producer or a party related to a coal producer
			 has received a judgment described in clause (iii), such coal producer shall be
			 deemed to have established the export of coal to a foreign country or shipment
			 of coal to a possession of the United States under subparagraph (A)(i).
								(ii)Amount of
			 paymentIf a taxpayer described in clause (i) is entitled to a
			 payment under subparagraph (A), the amount of such payment shall be reduced by
			 any amount paid pursuant to the judgment described in clause (iii).
								(iii)Judgment
			 describedA judgment is described in this subparagraph if such
			 judgment—
									(I)is made by a court
			 of competent jurisdiction within the United States,
									(II)relates to the
			 constitutionality of any tax paid on exported coal under section 4121 of the
			 Internal Revenue Code of 1986, and
									(III)is in favor of
			 the coal producer or the party related to the coal producer.
									(2)ExportersNotwithstanding
			 subsections (a)(1) and (c) of section 6416 and section 6511 of the Internal
			 Revenue Code of 1986, and a judgment described in paragraph (1)(B)(iii) of this
			 subsection, if—
							(A)an exporter
			 establishes that such exporter exported coal to a foreign country or shipped
			 coal to a possession of the United States, or caused such coal to be so
			 exported or shipped,
							(B)such exporter
			 filed a tax return on or after October 1, 1990, and on or before the date of
			 the enactment of this Act, and
							(C)such exporter
			 files a claim for refund with the Secretary not later than the close of the
			 30-day period beginning on the date of the enactment of this Act,
							then the
			 Secretary shall pay to such exporter an amount equal to $0.825 per ton of such
			 coal exported by the exporter or caused to be exported or shipped, or caused to
			 be exported or shipped, by the exporter.(b)LimitationsSubsection
			 (a) shall not apply with respect to exported coal if a settlement with the
			 Federal Government has been made with and accepted by, the coal producer, a
			 party related to such coal producer, or the exporter, of such coal, as of the
			 date that the claim is filed under this section with respect to such exported
			 coal. For purposes of this subsection, the term settlement with the
			 Federal Government shall not include any settlement or stipulation
			 entered into as of the date of the enactment of this Act, the terms of which
			 contemplate a judgment concerning which any party has reserved the right to
			 file an appeal, or has filed an appeal.
					(c)Subsequent refund
			 prohibitedNo refund shall be made under this section to the
			 extent that a credit or refund of such tax on such exported or shipped coal has
			 been paid to any person.
					(d)DefinitionsFor
			 purposes of this section—
						(1)Coal
			 producerThe term coal producer means the person in
			 whom is vested ownership of the coal immediately after the coal is severed from
			 the ground, without regard to the existence of any contractual arrangement for
			 the sale or other disposition of the coal or the payment of any royalties
			 between the producer and third parties. The term includes any person who
			 extracts coal from coal waste refuse piles or from the silt waste product which
			 results from the wet washing (or similar processing) of coal.
						(2)ExporterThe
			 term exporter means a person, other than a coal producer, who does
			 not have a contract, fee arrangement, or any other agreement with a producer or
			 seller of such coal to export or ship such coal to a third party on behalf of
			 the producer or seller of such coal and—
							(A)is indicated in
			 the shipper’s export declaration or other documentation as the exporter of
			 record, or
							(B)actually exported
			 such coal to a foreign country or shipped such coal to a possession of the
			 United States, or caused such coal to be so exported or shipped.
							(3)Related
			 partyThe term a party related to such coal producer
			 means a person who—
							(A)is related to such
			 coal producer through any degree of common management, stock ownership, or
			 voting control,
							(B)is related (within
			 the meaning of section 144(a)(3) of the Internal Revenue Code of 1986) to such
			 coal producer, or
							(C)has a contract,
			 fee arrangement, or any other agreement with such coal producer to sell such
			 coal to a third party on behalf of such coal producer.
							(4)SecretaryThe
			 term Secretary means the Secretary of Treasury or the Secretary's
			 designee.
						(e)Timing of
			 refundWith respect to any claim for refund filed pursuant to
			 this section, the Secretary shall determine whether the requirements of this
			 section are met not later than 180 days after such claim is filed. If the
			 Secretary determines that the requirements of this section are met, the claim
			 for refund shall be paid not later than 180 days after the Secretary makes such
			 determination.
					(f)InterestAny
			 refund paid pursuant to this section shall be paid by the Secretary with
			 interest from the date of overpayment determined by using the overpayment rate
			 and method under section 6621 of the Internal Revenue Code of 1986.
					(g)Denial of double
			 benefitThe payment under subsection (a) with respect to any coal
			 shall not exceed—
						(1)in
			 the case of a payment to a coal producer, the amount of tax paid under section
			 4121 of the Internal Revenue Code of 1986 with respect to such coal by such
			 coal producer or a party related to such coal producer, and
						(2)in the case of a
			 payment to an exporter, an amount equal to $0.825 per ton with respect to such
			 coal exported by the exporter or caused to be exported by the exporter.
						(h)Application of sectionThis section applies only to claims on coal
			 exported or shipped on or after October 1, 1990, through the date of the
			 enactment of this Act.
					(i)Standing not
			 conferred
						(1)ExportersWith
			 respect to exporters, this section shall not confer standing upon an exporter
			 to commence, or intervene in, any judicial or administrative proceeding
			 concerning a claim for refund by a coal producer of any Federal or State tax,
			 fee, or royalty paid by the coal producer.
						(2)Coal
			 producersWith respect to coal producers, this section shall not
			 confer standing upon a coal producer to commence, or intervene in, any judicial
			 or administrative proceeding concerning a claim for refund by an exporter of
			 any Federal or State tax, fee, or royalty paid by the producer and alleged to
			 have been passed on to an exporter.
						225.Carbon audit of the
			 tax code
					(a)StudyThe Secretary of the Treasury shall enter
			 into an agreement with the National Academy of Sciences to undertake a
			 comprehensive review of the Internal Revenue Code of 1986 to identify the types
			 of and specific tax provisions that have the largest effects on carbon and
			 other greenhouse gas emissions and to estimate the magnitude of those
			 effects.
					(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the National Academy of Sciences shall submit to
			 Congress a report containing the results of study authorized under this
			 section.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,500,000 for the period of fiscal years 2008 and
			 2009.
					DTransportation and
			 domestic fuel security provisions
				231.Inclusion of
			 cellulosic biofuel in bonus depreciation for biomass ethanol plant
			 property
					(a)In
			 generalParagraph (3) of
			 section 168(l) is amended to read as follows:
						
							(3)Cellulosic
				biofuelThe term
				cellulosic biofuel means any liquid fuel which is produced from
				any lignocellulosic or hemicellulosic matter that is available on a renewable
				or recurring
				basis.
							.
					(b)Conforming
			 amendmentsSubsection (l) of
			 section 168 is amended—
						(1)by striking cellulosic biomass
			 ethanol each place it appears and inserting cellulosic
			 biofuel,
						(2)by striking
			 cellulosic biomass
			 ethanol in the heading of such subsection and
			 inserting cellulosic
			 biofuel, and
						(3)by striking cellulosic biomass
			 ethanol in the heading of paragraph (2) thereof and
			 inserting cellulosic
			 biofuel.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					232.Credits for
			 biodiesel and renewable diesel
					(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) are each amended by striking December 31,
			 2008 and inserting December 31, 2009.
					(b)Increase in rate
			 of credit
						(1)Income tax
			 creditParagraphs (1)(A) and (2)(A) of section 40A(b) are each
			 amended by striking 50 cents and inserting
			 $1.00.
						(2)Excise tax
			 creditParagraph (2) of section 6426(c) is amended to read as
			 follows:
							
								(2)Applicable
				amountFor purposes of this
				subsection, the applicable amount is
				$1.00.
								.
						(3)Conforming
			 amendments
							(A)Subsection (b) of section 40A is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
							(B)Paragraph (2) of
			 section 40A(f) is amended to read as follows:
								
									(2)ExceptionSubsection (b)(4) shall not apply with
				respect to renewable
				diesel.
									.
							(C)Paragraphs (2) and
			 (3) of section 40A(e) are each amended by striking subsection
			 (b)(5)(C) and inserting subsection (b)(4)(C).
							(D)Clause (ii) of
			 section 40A(d)(3)(C) is amended by striking subsection (b)(5)(B)
			 and inserting subsection (b)(4)(B).
							(c)Uniform
			 treatment of diesel produced from biomassParagraph (3) of
			 section 40A(f) is amended—
						(1)by
			 striking diesel fuel and inserting liquid
			 fuel,
						(2)by
			 striking using a thermal depolymerization process, and
						(3)by striking
			 or D396 in subparagraph (B) and inserting , D396, or
			 other equivalent standard approved by the Secretary.
						(d)Coproduction of
			 renewable diesel with petroleum feedstock
						(1)In
			 generalParagraph (3) of section 40A(f) (defining renewable
			 diesel) is amended by adding at the end the following new sentence: Such
			 term does not include any fuel derived from coprocessing biomass with a
			 feedstock which is not biomass. For purposes of this paragraph, the term
			 biomass has the meaning given such term by section
			 45K(c)(3)..
						(2)Conforming
			 amendmentParagraph (3) of section 40A(f) is amended by striking
			 (as defined in section 45K(c)(3)).
						(e)Eligibility of
			 certain aviation fuelParagraph (3) of section 40A(f) (defining
			 renewable diesel) is amended by adding at the end the following: The
			 term renewable diesel also means fuel derived from biomass which
			 meets the requirements of a Department of Defense specification for military
			 jet fuel or an American Society of Testing and Materials specification for
			 aviation turbine fuel..
					(f)Effective
			 date
						(1)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 fuel produced, and sold or used, after December 31, 2008.
						(2)Coproduction of
			 renewable diesel with petroleum feedstockThe amendments made by
			 subsection (d) shall apply to fuel produced, and sold or used, after the date
			 of the enactment of this Act.
						233.Clarification that
			 credits for fuel are designed to provide an incentive for United States
			 production
					(a)Alcohol fuels
			 creditParagraph (6) of section 40(d) is amended to read as
			 follows:
						
							(6)Limitation to
				alcohol with connection to the United StatesNo credit shall be
				determined under this section with respect to any alcohol which is produced
				outside the United States for use as a fuel outside the United States. For
				purposes of this paragraph, the term United States includes any
				possession of the United
				States.
							.
					(b)Biodiesel fuels
			 creditSubsection (d) of section 40A is amended by adding at the
			 end the following new paragraph:
						
							(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel which is produced outside the United
				States for use as a fuel outside the United States. For purposes of this
				paragraph, the term United States includes any possession of the
				United
				States.
							.
					(c)Excise tax
			 credit
						(1)In
			 generalSection 6426 is amended by adding at the end the
			 following new subsection:
							
								(i)Limitation to
				fuels with connection to the United States
									(1)AlcoholNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States.
									(2)Biodiesel and
				alternative fuelsNo credit
				shall be determined under this section with respect to any biodiesel or
				alternative fuel which is produced outside the United States for use as a fuel
				outside the United States.
									For
				purposes of this subsection, the term United States includes any
				possession of the United
				States..
						(2)Conforming
			 amendmentSubsection (e) of section 6427 is amended by
			 redesignating paragraph (5) as paragraph (6) and by inserting after paragraph
			 (4) the following new paragraph:
							
								(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(i).
								.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to claims for credit or payment made on or after May
			 15, 2008.
					234.Credit for new
			 qualified plug-in electric drive motor vehicles
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
						
							30D.New qualified
				plug-in electric drive motor vehicles
								(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each new qualified
				plug-in electric drive motor vehicle placed in service by the taxpayer during
				the taxable year.
								(b)Per vehicle
				dollar limitation
									(1)In
				generalThe amount determined
				under this subsection with respect to any new qualified plug-in electric drive
				motor vehicle is the sum of the amounts determined under paragraphs (2) and (3)
				with respect to such vehicle.
									(2)Base
				amountThe amount determined under this paragraph is
				$3,000.
									(3)Battery
				capacityIn the case of a
				vehicle which draws propulsion energy from a battery with not less than 5
				kilowatt hours of capacity, the amount determined under this paragraph is $200,
				plus $200 for each kilowatt hour of capacity in excess of 5 kilowatt hours. The
				amount determined under this paragraph shall not exceed $2,000.
									(c)Application with
				other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
									(2)Personal
				credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
										(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
											(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
											(d)New qualified
				plug-In electric drive motor vehicleFor purposes of this
				section—
									(1)In
				generalThe term new
				qualified plug-in electric drive motor vehicle means a motor vehicle (as
				defined in section 30(c)(2))—
										(A)the original use
				of which commences with the taxpayer,
										(B)which is acquired
				for use or lease by the taxpayer and not for resale,
										(C)which is made by a
				manufacturer,
										(D)which has a gross vehicle weight rating of
				less than 14,000 pounds,
										(E)which has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year vehicle, and
										(F)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				battery which—
											(i)has
				a capacity of not less than 4 kilowatt hours, and
											(ii)is capable of
				being recharged from an external source of electricity.
											(2)ExceptionThe term new qualified plug-in
				electric drive motor vehicle shall not include any vehicle which is not
				a passenger automobile or light truck if such vehicle has a gross vehicle
				weight rating of less than 8,500 pounds.
									(3)Other
				termsThe terms
				passenger automobile, light truck, and
				manufacturer have the meanings given such terms in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
									(4)Battery
				capacityThe term
				capacity means, with respect to any battery, the quantity of
				electricity which the battery is capable of storing, expressed in kilowatt
				hours, as measured from a 100 percent state of charge to a 0 percent state of
				charge.
									(e)Limitation on
				number of new qualified plug-In electric drive motor vehicles eligible for
				credit
									(1)In
				generalIn the case of a new qualified plug-in electric drive
				motor vehicle sold during the phaseout period, only the applicable percentage
				of the credit otherwise allowable under subsection (a) shall be allowed.
									(2)Phaseout
				periodFor purposes of this
				subsection, the phaseout period is the period beginning with the second
				calendar quarter following the calendar quarter which includes the first date
				on which the number of new qualified plug-in electric drive motor vehicles
				manufactured by the manufacturer of the vehicle referred to in paragraph (1)
				sold for use in the United States after the date of the enactment of this
				section, is at least 60,000.
									(3)Applicable
				percentageFor purposes of
				paragraph (1), the applicable percentage is—
										(A)50 percent for the
				first 2 calendar quarters of the phaseout period,
										(B)25 percent for the
				3d and 4th calendar quarters of the phaseout period, and
										(C)0 percent for each
				calendar quarter thereafter.
										(4)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
									(f)Special
				rules
									(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (c)).
									(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
									(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(5)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
									.
					(b)Coordination
			 with alternative motor vehicle creditSection 30B(d)(3) is
			 amended by adding at the end the following new subparagraph:
						
							(D)Exclusion of
				plug-in vehiclesAny vehicle with respect to which a credit is
				allowable under section 30D (determined without regard to subsection (c)
				thereof) shall not be taken into account under this
				section.
							.
					(c)Credit made
			 part of general business creditSection 38(b) is amended by
			 striking plus at the end of paragraph (32), by striking the
			 period at the end of paragraph (33) and inserting plus, and by
			 adding at the end the following new paragraph:
						
							(34)the portion of
				the new qualified plug-in electric drive motor vehicle credit to which section
				30D(c)(1)
				applies.
							.
					(d)Conforming
			 amendments
						(1)(A)Section 24(b)(3)(B), as
			 amended by section 214, is amended by striking and 25D and
			 inserting 25D, and 30D.
							(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 30D, after 25D,.
							(C)Section 25B(g)(2), as amended by
			 section 214, is amended by striking and 25D and inserting
			 , 25D, and 30D.
							(D)Section 26(a)(1), as amended by
			 section 214, is amended by striking and 25D and inserting
			 25D, and 30D.
							(E)Section 1400C(d)(2) is amended by
			 striking and 25D and inserting 25D, and
			 30D.
							(2)Section 1016(a) is
			 amended by striking and at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(37)to the extent
				provided in section
				30D(f)(1).
								.
						(3)Section 6501(m) is
			 amended by inserting 30D(f)(4), after
			 30C(e)(5),.
						(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
							
								
									Sec. 30D. New qualified plug-in electric
				drive motor
				vehicles.
								
								.
						(e)Treatment of
			 alternative motor vehicle credit as a personal credit
						(1)In
			 generalParagraph (2) of section 30B(g) is amended to read as
			 follows:
							
								(2)Personal
				creditThe credit allowed
				under subsection (a) for any taxable year (after application of paragraph (1))
				shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(2)Conforming
			 amendments
							(A)Subparagraph (A) of section 30C(d)(2) is
			 amended by striking sections 27, 30, and 30B and inserting
			 sections 27 and 30.
							(B)Paragraph (3) of
			 section 55(c) is amended by striking 30B(g)(2),.
							(f)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
						(2)Treatment of
			 alternative motor vehicle credit as personal creditThe
			 amendments made by subsection (e) shall apply to taxable years beginning after
			 December 31, 2007.
						(g)Application of
			 EGTRRA sunsetThe amendment made by subsection (d)(1)(A) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
					235.Exclusion from heavy
			 truck tax for idling reduction units and advanced insulation
					(a)In
			 generalSection 4053 is amended by adding at the end the
			 following new paragraphs:
						
							(9)Idling reduction
				deviceAny device or system of devices which—
								(A)is designed to provide to a vehicle those
				services (such as heat, air conditioning, or electricity) that would otherwise
				require the operation of the main drive engine while the vehicle is temporarily
				parked or remains stationary using one or more devices affixed to a tractor,
				and
								(B)is determined by
				the Administrator of the Environmental Protection Agency, in consultation with
				the Secretary of Energy and the Secretary of Transportation, to reduce idling
				of such vehicle at a motor vehicle rest stop or other location where such
				vehicles are temporarily parked or remain stationary.
								(10)Advanced
				insulationAny insulation that has an R value of not less than
				R35 per
				inch.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to sales or
			 installations after the date of the enactment of this Act.
					236.Transportation
			 fringe benefit to bicycle commuters
					(a)In
			 generalParagraph (1) of section 132(f) is amended by adding at
			 the end the following:
						
							(D)Any qualified
				bicycle commuting
				reimbursement.
							.
					(b)Limitation on
			 exclusionParagraph (2) of section 132(f) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(C)the applicable
				annual limitation in the case of any qualified bicycle commuting
				reimbursement.
							.
					(c)DefinitionsParagraph
			 (5) of section 132(f) is amended by adding at the end the following:
						
							(F)Definitions
				related to bicycle commuting reimbursement
								(i)Qualified
				bicycle commuting reimbursementThe term qualified bicycle commuting
				reimbursement means, with respect to any calendar year, any employer
				reimbursement during the 15-month period beginning with the first day of such
				calendar year for reasonable expenses incurred by the employee during such
				calendar year for the purchase of a bicycle and bicycle improvements, repair,
				and storage, if such bicycle is regularly used for travel between the
				employee’s residence and place of employment.
								(ii)Applicable
				annual limitationThe term applicable annual
				limitation means, with respect to any employee for any calendar year,
				the product of $20 multiplied by the number of qualified bicycle commuting
				months during such year.
								(iii)Qualified
				bicycle commuting monthThe term qualified bicycle
				commuting month means, with respect to any employee, any month during
				which such employee—
									(I)regularly uses the bicycle for a
				substantial portion of the travel between the employee’s residence and place of
				employment, and
									(II)does not receive any benefit described in
				subparagraph (A), (B), or (C) of paragraph
				(1).
									.
					(d)Constructive
			 receipt of benefitParagraph (4) of section 132(f) is amended by
			 inserting (other than a qualified bicycle commuting
			 reimbursement) after qualified transportation
			 fringe.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					237.Alternative fuel
			 vehicle refueling property credit
					(a)Increase in
			 credit amountSection 30C is amended—
						(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
						(2)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000.
						(b)Extension of
			 creditParagraph (2) of section 30C(g) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					EEnergy
			 conservation and efficiency provisions
				241.Qualified energy
			 conservation bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1, as amended by section 216, is amended by adding
			 at the end the following new section:
						
							54D.Qualified energy
				conservation bonds
								(a)Qualified energy
				conservation bondFor purposes of this subchapter, the term
				qualified energy conservation bond means any bond issued as part
				of an issue if—
									(1)100 percent of the
				available project proceeds of such issue are to be used for one or more
				qualified conservation purposes,
									(2)the bond is issued
				by a State or local government, and
									(3)the issuer
				designates such bond for purposes of this section.
									(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any qualified energy conservation bond shall be 70 percent of the
				amount so determined without regard to this subsection.
								(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(e).
								(d)National
				limitation on amount of bonds designatedThere is a national
				qualified energy conservation bond limitation of $3,000,000,000.
								(e)Allocations
									(1)In
				generalThe limitation applicable under subsection (d) shall be
				allocated by the Secretary among the States in proportion to the population of
				the States.
									(2)Allocations to
				largest local governments
										(A)In
				generalIn the case of any
				State in which there is a large local government, each such local government
				shall be allocated a portion of such State’s allocation which bears the same
				ratio to the State’s allocation (determined without regard to this
				subparagraph) as the population of such large local government bears to the
				population of such State.
										(B)Allocation of
				unused limitation to StateThe amount allocated under this
				subsection to a large local government may be reallocated by such local
				government to the State in which such local government is located.
										(C)Large local
				governmentFor purposes of this section, the term large
				local government means any municipality or county if such municipality
				or county has a population of 100,000 or more.
										(3)Allocation to
				issuers; restriction on private activity bondsAny allocation
				under this subsection to a State or large local government shall be allocated
				by such State or large local government to issuers within the State in a manner
				that results in not less than 70 percent of the allocation to such State or
				large local government being used to designate bonds which are not private
				activity bonds.
									(f)Qualified
				conservation purposeFor purposes of this section—
									(1)In
				generalThe term qualified conservation purpose
				means any of the following:
										(A)Capital expenditures incurred for purposes
				of—
											(i)reducing energy
				consumption in publicly-owned buildings by at least 20 percent,
											(ii)implementing
				green community programs,
											(iii)rural
				development involving the production of electricity from renewable energy
				resources, or
											(iv)any qualified
				facility (as determined under section 45(d) without regard to paragraphs (8)
				and (10) thereof and without regard to any placed in service date).
											(B)Expenditures with
				respect to research facilities, and research grants, to support research
				in—
											(i)development of
				cellulosic ethanol or other nonfossil fuels,
											(ii)technologies for
				the capture and sequestration of carbon dioxide produced through the use of
				fossil fuels,
											(iii)increasing the
				efficiency of existing technologies for producing nonfossil fuels,
											(iv)automobile
				battery technologies and other technologies to reduce fossil fuel consumption
				in transportation, or
											(v)technologies to
				reduce energy use in buildings.
											(C)Mass commuting
				facilities and related facilities that reduce the consumption of energy,
				including expenditures to reduce pollution from vehicles used for mass
				commuting.
										(D)Demonstration
				projects designed to promote the commercialization of—
											(i)green building
				technology,
											(ii)conversion of
				agricultural waste for use in the production of fuel or otherwise,
											(iii)advanced battery
				manufacturing technologies,
											(iv)technologies to
				reduce peak use of electricity, or
											(v)technologies for the
				capture and sequestration of carbon dioxide emitted from combusting fossil
				fuels in order to produce electricity.
											(E)Public education
				campaigns to promote energy efficiency.
										(2)Special rules
				for private activity bondsFor purposes of this section, in the
				case of any private activity bond, the term qualified conservation
				purposes shall not include any expenditure which is not a capital
				expenditure.
									(g)Population
									(1)In
				generalThe population of any State or local government shall be
				determined for purposes of this section as provided in section 146(j) for the
				calendar year which includes the date of the enactment of this section.
									(2)Special rule for
				countiesIn determining the population of any county for purposes
				of this section, any population of such county which is taken into account in
				determining the population of any municipality which is a large local
				government shall not be taken into account in determining the population of
				such county.
									(h)Application to
				Indian tribal governmentsAn Indian tribal government shall be
				treated for purposes of this section in the same manner as a large local
				government, except that—
									(1)an Indian tribal
				government shall be treated for purposes of subsection (e) as located within a
				State to the extent of so much of the population of such government as resides
				within such State, and
									(2)any bond issued by
				an Indian tribal government shall be treated as a qualified energy conservation
				bond only if issued as part of an issue the available project proceeds of which
				are used for purposes for which such Indian tribal government could issue bonds
				to which section 103(a)
				applies.
									.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d), as amended by section 216, is amended to read as
			 follows:
							
								(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
									(A)a qualified
				forestry conservation bond,
									(B)a new clean
				renewable energy bond, or
									(C)a qualified energy
				conservation bond,
									which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
						(2)Subparagraph (C) of
			 section 54A(d)(2), as amended by section 216, is amended to read as
			 follows:
							
								(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
									(i)in the case of a
				qualified forestry conservation bond, a purpose specified in section
				54B(e),
									(ii)in the case of a
				new clean renewable energy bond, a purpose specified in section 54C(a)(1),
				and
									(iii)in the case of a
				qualified energy conservation bond, a purpose specified in section
				54D(a)(1).
									.
						(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
							
								
									Sec. 54D. Qualified energy conservation
				bonds.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					242.Credit for
			 nonbusiness energy property
					(a)Extension of
			 creditSection 25C(g) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2008.
					(b)Qualified
			 biomass fuel property
						(1)In
			 generalSection 25C(d)(3) is amended—
							(A)by striking
			 and at the end of subparagraph (D),
							(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
							(C)by adding at the
			 end the following new subparagraph:
								
									(F)a stove—
										(i)which uses the
				burning of biomass fuel—
											(I)to heat a
				dwelling unit located in the United States and used as a residence by the
				taxpayer, or
											(II)to heat water
				for use in such a dwelling unit, and
											(ii)which—
											(I)has a thermal
				efficiency rating of at least 75 percent, or
											(II)is a wood stove
				which meets the standards of performance for new residential wood heaters under
				subpart AAA of part 60 of subchapter C of chapter I of title 40, Code of
				Federal Regulations (or a successor
				regulation).
											.
							(2)Biomass
			 fuelSection 25C(d) is amended by adding at the end the following
			 new paragraph:
							
								(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
								.
						(c)Coordination
			 with credit for qualified geothermal heat Pump property expenditures
						(1)In
			 generalParagraph (3) of section 25C(d), as amended by subsection
			 (b), is amended by striking subparagraph (C) and by redesignating subparagraphs
			 (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
						(2)Conforming
			 amendmentSubparagraph (C) of section 25C(d)(2) is amended to
			 read as follows:
							
								(C)Requirements and
				standards for air conditioners and heat pumpsThe standards and requirements prescribed
				by the Secretary under subparagraph (B) with respect to the energy efficiency
				ratio (EER) for central air conditioners and electric heat pumps—
									(i)shall require
				measurements to be based on published data which is tested by manufacturers at
				95 degrees Fahrenheit, and
									(ii)may be based on
				the certified data of the Air Conditioning and Refrigeration Institute that are
				prepared in partnership with the Consortium for Energy
				Efficiency.
									.
						(d)Modification of
			 qualified energy efficiency improvements
						(1)In
			 generalParagraph (1) of section 25C(c) is amended by inserting
			 , or an asphalt roof with appropriate cooling granules, before
			 which meet the Energy Star program requirements.
						(2)Building
			 envelope componentSubparagraph (D) of section 25C(c)(2) is
			 amended—
							(A)by inserting
			 or asphalt roof after metal roof, and
							(B)by inserting
			 or cooling granules after pigmented
			 coatings.
							(e)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 this section shall apply to expenditures made after December 31, 2007.
						(2)Modification of
			 qualified energy efficiency improvementsThe amendments made by
			 subsection (d) shall apply to property placed in service after the date of the
			 enactment of this Act.
						243.Energy efficient
			 commercial buildings deductionSubsection (h) of section 179D is amended by
			 striking December 31, 2008 and inserting December 31,
			 2013.
				244.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
					(a)In
			 generalSubsection (b) of section 45M is amended to read as
			 follows:
						
							(b)Applicable
				amountFor purposes of subsection (a)—
								(1)DishwashersThe
				applicable amount is—
									(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
									(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
									(2)Clothes
				washersThe applicable amount is—
									(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
									(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
									(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
									(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
									(3)RefrigeratorsThe
				applicable amount is—
									(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
									(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
									(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
									(D)$200 in the case
				of a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
									.
					(b)Eligible
			 production
						(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M is
			 amended—
							(A)by striking
			 paragraph (2),
							(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible,
							(C)by moving the text
			 of such subsection in line with the subsection heading, and
							(D)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by
			 moving such paragraphs 2 ems to the left.
							(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1), is amended by striking 3-calendar year and
			 inserting 2-calendar year.
						(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
						
							(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
								(1)dishwashers
				described in subsection (b)(1),
								(2)clothes washers
				described in subsection (b)(2), and
								(3)refrigerators
				described in subsection
				(b)(3).
								.
					(d)Aggregate credit
			 amount allowed
						(1)Increase in
			 limitParagraph (1) of section 45M(e) is amended to read as
			 follows:
							
								(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
								.
						(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
							
								(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
								.
						(e)Qualified energy
			 efficient appliances
						(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
							
								(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
									(A)any dishwasher described in subsection
				(b)(1),
									(B)any clothes washer
				described in subsection (b)(2), and
									(C)any refrigerator
				described in subsection
				(b)(3).
									.
						(2)Clothes
			 washerSection 45M(f)(3) is amended by inserting
			 commercial before residential the second place it
			 appears.
						(3)Top-loading
			 clothes washerSubsection (f) of section 45M is amended by
			 redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7),
			 and (8), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
							
								(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
								.
						(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
							
								(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
								.
						(5)Gallons per
			 cycle; water consumption factorSection 45M(f), as amended by
			 paragraph (3), is amended by adding at the end the following:
							
								(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
								(10)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
								.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
					245.Accelerated recovery
			 period for depreciation of smart meters and smart grid systems
					(a)In
			 generalSection 168(e)(3)(D) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting a comma, and by inserting after clause (ii) the
			 following new clauses:
						
							(iii)any qualified
				smart electric meter, and
							(iv)any qualified
				smart electric grid
				system.
							.
					(b)DefinitionsSection
			 168(i) is amended by inserting at the end the following new paragraph:
						
							(18)Qualified smart
				electric meters
								(A)In
				generalThe term qualified smart electric meter
				means any smart electric meter which is placed in service by a taxpayer who is
				a supplier of electric energy or a provider of electric energy services.
								(B)Smart electric
				meterFor purposes of subparagraph (A), the term smart
				electric meter means any time-based meter and related communication
				equipment which is capable of being used by the taxpayer as part of a system
				that—
									(i)measures and
				records electricity usage data on a time-differentiated basis in at least 24
				separate time segments per day,
									(ii)provides for the
				exchange of information between supplier or provider and the customer’s
				electric meter in support of time-based rates or other forms of demand
				response,
									(iii)provides data to
				such supplier or provider so that the supplier or provider can provide energy
				usage information to customers electronically, and
									(iv)provides net
				metering.
									(19)Qualified smart
				electric grid systems
								(A)In
				generalThe term qualified smart electric grid
				system means any smart grid property used as part of a system for
				electric distribution grid communications, monitoring, and management placed in
				service by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
								(B)Smart grid
				propertyFor the purposes of subparagraph (A), the term
				smart grid property means electronics and related equipment that
				is capable of—
									(i)sensing,
				collecting, and monitoring data of or from all portions of a utility’s electric
				distribution grid,
									(ii)providing
				real-time, two-way communications to monitor or manage such grid, and
									(iii)providing real
				time analysis of and event prediction based upon collected data that can be
				used to improve electric distribution system reliability, quality, and
				performance.
									.
					(c)Continued
			 application of 150 percent declining balance methodParagraph (2)
			 of section 168(b) is amended by striking or at the end of
			 subparagraph (B), by redesignating subparagraph (C) as subparagraph (D), and by
			 inserting after subparagraph (B) the following new subparagraph:
						
							(C)any property (other than property described
				in paragraph (3)) which is a qualified smart electric meter or qualified smart
				electric grid system,
				or
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					246.Qualified green
			 building and sustainable design projects
					(a)In
			 generalParagraph (8) of
			 section 142(l) is amended by striking September 30, 2009 and
			 inserting September 30, 2012.
					(b)Treatment of
			 current refunding bondsParagraph (9) of section 142(l) is
			 amended by striking October 1, 2009 and inserting October
			 1, 2012.
					(c)AccountabilityThe
			 second sentence of section 701(d) of the American Jobs Creation Act of 2004 is
			 amended by striking issuance, and inserting issuance of
			 the last issue with respect to such project,.
					
